Exhibit 10.1 APPENDIX A PARK STERLING CORPORATION 2014 LONG-TERM INCENTIVE PLAN Section 1 . DEFINITIONS 1.1 Definitions . Whenever used herein, the masculine pronoun will be deemed to include the feminine, and the singular to include the plural, unless the context clearly indicates otherwise, and the following capitalized words and phrases are used herein with the meaning thereafter ascribed: (a) “Affected Corporation” means, with respect to a Participant, (1)the corporation for whom the Participant is performing services at the time of a Change in Control event, (2)the corporation that is liable for the payment of the deferred compensation (or all corporations liable for the payment if more than one corporation is liable), within the meaning of Section 1.409A-3(i)(5)(ii)(2) of the Treasury Regulations; or (3)a corporation owning more than 50 percent of the total fair market value and total voting power of a corporation described in subsections (1)or (2)above, or any corporation in a chain of corporations in which each corporation owns more than 50 percent of the total fair market value and total voting power of another corporation in the chain, ending in a corporation described in subsections (1)or (2)above. (b) “ Affiliate ” means: (1) Any Subsidiary or Parent; (2) An entity that directly or through one or more intermediaries controls, is controlled by, or is under common control with the Company, as determined by the Company; or (3) Any entity in which the Company has such a significant interest that the Company determines it should be deemed an “Affiliate”, as determined in the sole discretion of the Company. (c) “ Award Agreement ” means any written agreement, contract, or other instrument or document as may from time to time be designated by the Company as evidencing an Award granted under the Plan. (d) “ Award Program ” means a written program established by the Committee, pursuant to which Awards are granted under the Plan under uniform terms, conditions and restrictions set forth in such written program. (e) “ Awards ” means, collectively, Cash Performance Awards, Incentive Stock Options, Nonqualified Stock Options, Other Stock-Based Awards, and Stock Appreciation Rights. (f) “ Board of Directors ” means the board of directors of the Company. (g) “ Cash Performance Award ” means an Award described in Section 3.5 that is settled in cash and does not have a value that is derivative of the value of, determined by reference to a number of shares of, or determined by reference to dividends payable on, Stock. 1 (h) “ Change in Control ” unless otherwise defined by the Committee in the applicable Award Agreement, means the date on which the Affected Corporation experiences a change in ownership (as described in subsection (1)), a change in effective control (as described in subsection (2)), or a change in the ownership of a substantial portion of its assets (as described in subsection (3)): (1) where any person or more than one person acting as a group acquires beneficial ownership of stock of the Affected Corporation that, together with the Affected Corporation stock already held by such person or group, represents more than 50 percent of the total fair market value or total voting power of the Affected Corporation stock; provided, however, that if any one person or more than one person acting as a group is considered to own more than 50 percent of the total fair market value or total voting power of the Affected Corporation stock, the acquisition of additional stock by the same person or persons is not considered to cause a change in the ownership of the Affected Corporation for purposes of this subsection (1) or to cause a change in effective control of the Affected Corporation for purposes of subsection (2); (2) where (i) any person or more than one person acting as a group acquires (or has acquired during the twelve-consecutive-month period ending on the date of the most recent acquisition by such person or persons) beneficial ownership of Affected Corporation stock possessing 30 percent or more of the total voting power of the Affected Corporation stock; or (ii) a majority of members of the Board is replaced during a twelve-consecutive-month period by directors whose appointment or election is not endorsed by a majority of the members of the Board before the date of the appointment or election; provided, however, that if any one person or more than one person acting as a group is considered to effectively control the Affected Corporation for purposes of this subsection (2), the acquisition of additional control of the corporation by the same person or persons is not considered to cause a change in the effective control for purposes of this subsection (2) or to cause a change in ownership of the Affected Corporation for purposes of subsection (1); or (3) where any person or more than one person acting as a group acquires (or has acquired during the twelve-consecutive-month period ending on the date of the most recent acquisition by such person or group) assets from the Affected Corporation having a total gross fair market value equal to 40 percent or more of the total gross fair market value of all of the assets of the Affected Corporation immediately prior to such acquisition or acquisitions; provided that a transfer of assets by an Affected Corporation is not treated as a change in the ownership of such assets if the assets are transferred to (i) a shareholder of the Affected Corporation immediately before the asset transfer in exchange for or with respect to Affected Corporation stock; (ii) an entity, 50 percent or more of the total fair market value or total voting power of which is owned, directly or indirectly, by the Affected Corporation; (iii) a person or more than one person acting as a group that owns, directly or indirectly, 50 percent or more of the total fair market value or total voting power of all outstanding Affected Corporation stock; or (iv) an entity, at least 50 percent of the total fair market value or total voting power of which is owned, directly or indirectly, by a person described in (iii) above. Except as otherwise provided in this subsection (3), a person’s status is determined immediately after the transfer of the assets. For purposes of this subsection (3), “gross fair market value” means the value of the assets of the Affected Corporation, or the value of the assets being disposed of, determined without regard to any liabilities associated with such assets. For purposes of this Section, the term “group” shall have the meaning provided in Sections 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C) of the Treasury Regulations (or any successor provisions), as applicable. The term “beneficial ownership” shall have the meaning provided in Section 1.409A-3(i)(5)(v)(iii) of the Treasury Regulations (or any successor provision). Notwithstanding anything in this Section to the contrary, unless otherwise provided in the Grant Agreement with respect to a particular Award, an event which does not constitute a change in the ownership, a change in the effective control, or a change in the ownership of a substantial portion of the assets of the Affected Corporation, each as defined in Section 1.409A-3(i)(5) of the Treasury Regulations (or any successor provision), shall not constitute a Change in Control for purposes of this Plan. 2 (i) “ Code ” means the Internal Revenue Code of 1986, as amended, and the applicable rules and regulations promulgated thereunder. (j) “ Committee ” means the committee appointed by the Board of Directors to administer the Plan; provided that, if no such committee is appointed, the Board of Directors in its entirety shall constitute the Committee. The Board of Directors shall consider the advisability of whether the members of the Committee shall consist solely of two or more members of the Board of Directors who are “outside directors” as defined in Treas. Reg. § 1.162-27(e) as promulgated by the Internal Revenue Service and “non-employee directors” as defined in Rule 16b-3(b)(3) as promulgated under the Exchange Act, and if applicable, who satisfy the requirements of the national securities exchange or nationally recognized quotation or market system on which the Stock is then traded. Notwithstanding the foregoing, with respect to Awards granted by an officer or officers of the Company and/or the Chairperson of the Committee pursuant to Section 2.3(b), the “Committee” as used in the Plan shall mean such officer or officers and/or such Chairperson, unless the context would clearly indicate otherwise. (k) “ Company ” means Park Sterling Corporation, a bank holding company incorporated under the laws of the State of North Carolina. (l) “ Disability ” means, as to an Incentive Stock Option, a Disability within the meaning of Code section 22(e)(3). As to all other Awards, Disability (or variations thereof) means, unless otherwise provided in the Award Agreement with respect to such Award, a Disability within the meaning of Code section 409A(a)(2)(C) and Section 1.409A-3(i)(4) of the Treasury Regulations (or any successor provision). The Committee shall determine whether a Disability exists and the determination shall be conclusive. (m) “ Exchange Act ” means the Securities Exchange Act of 1934, as amended from time to time. (n) “ Exempted Plan Shares ” means five percent (5%) of the Maximum Plan Shares. (o) “ Exercise Price ” means the exercise price per share of Stock purchasable under an Option. (p) “ Fair Market Value ” refers to the determination of the value of a share of Stock as of a date, determined as follows: (1) if the shares of Stock are actively traded on any national securities exchange or any nationally recognized quotation or market system (including, without limitation NASDAQ), Fair Market Value shall mean the closing price at which Stock shall have been sold on such date (unless the Committee determines otherwise), as reported by any such exchange or system selected by the Committee on which the shares of Stock are then traded; (2) if the shares of Stock are not actively traded but are reported on any such exchange or system, Fair Market Value shall mean the closing price for the Stock on such date (unless the Committee determines otherwise), as reported by such exchange or system; or (3) if the shares of Stock are not actively traded or reported on any exchange or system on such date or on the business day immediately preceding such date, Fair Market Value shall mean the fair market value of a share of Stock as determined by the Committee taking into account such facts and circumstances deemed to be material by the Committee to the value of the Stock in the hands of the Participant. 3 Notwithstanding the foregoing, for purposes of Paragraph (1), (2), or (3) above, the Committee may use the average price or value as of the indicated date or for a period certain ending on the indicated date, the price determined at the time the transaction is processed, the tender offer price for shares of Stock, or any other method which the Committee determines is reasonably indicative of the fair market value of the Stock; provided, however, that for purposes of granting Nonqualified Stock Options or Stock Appreciation Rights, Fair Market Value of Stock shall be determined in accordance with the requirements of Code Section 409A, and for purposes of granting Incentive Stock Options, Fair Market Value of Stock shall be determined in accordance with the requirements of Code Section 422. (q) “ Incentive Stock Option ” means an incentive stock option within the meaning of Section 422 of the Code. (r) “ Nonqualified Stock Option ” means a stock option that is not an Incentive Stock Option. (s) “ Option ” means a Nonqualified Stock Option or an Incentive Stock Option. (t) “ Other Stock-Based Award ” means an Award described in Section 3.4 that has a value that is derivative of the value of, determined by reference to a number of shares of, or determined by reference to dividends payable on, Stock and may be settled in cash or in Stock. Other Stock-Based Awards may include, but not be limited to, grants of Stock, grants of rights to receive Stock in the future, or dividend equivalent rights. (u) “ Over 10% Owner ” means an individual who at the time an Incentive Stock Option to such individual is granted owns stock possessing more than 10% of the total combined voting power of all classes of stock of the Company or its Parent or Subsidiaries, determined by applying the attribution rules of Code Section 424(d). (v) “ Parent ” means any corporation (other than the Company) in an unbroken chain of corporations ending with the Company if, with respect to Incentive Stock Options, at the time of the granting of the Option, each of the corporations other than the Company owns stock possessing fifty percent (50%) or more of the total combined voting power of all classes of stock in one of the other corporations in such chain. A Parent shall include any entity other than a corporation to the extent permissible under Code Section 424(f) or regulations and rulings thereunder. (w) “ Participant ” means an individual who receives an Award hereunder. (x) “ Performance Goals ” means performance goals intended by the Committee to constitute objective goals, either individually, alternatively or in any combination, applied to either the Company as a whole or to a business unit or Affiliate, either individually, alternatively or in combination, and measured either quarterly, annually or cumulatively over a period of quarters or years, on an absolute basis or relative to a pre-established target, to previous quarters’ or years’ results or to a designated comparison group, in each case as specified by the Committee in the Award, including, but not limited to, the following: earnings per share or earnings per share available to common shareholders; book value per share, tangible book value per share, common book value per share or tangible common book value per share; 4 operating cash flow or operating cash flow growth; free cash flow or free cash flow growth; cash flow return on investments; improvement in liquidity or liquidity ratios; net income (before or after taxes) or net income growth (before or after taxes); net interest income or net interest income growth, noninterest income or noninterest income growth, total revenue or total revenue growth; loan production or net loan production; deposit production or net deposit production; total shareholder return or total common shareholder return; return on invested capital; return on shareholder equity, return on average shareholder equity or return on average tangible shareholder equity; return on assets, return on average assets or return on average tangible assets; return on common book equity or return on average common book equity; market share; economic value added; net interest margin or operating margin; profit margin; stock price; operating income; EBIT or EBlTDA; noninterest expenses or efficiency ratio; productivity of employees as measured by net interest income, noninterest income, total revenues, noninterest expenses, assets or earnings per employee; working capital; improvements in capitalization, capital structure, capital ratios or regulatory capital ratios; expense reduction goals; level of loan loss reserve, past due loans, nonperforming loans, other real estate owned (OREO) or nonperforming assets; any combination of the foregoing. 5 The Committee may appropriately adjust any evaluation of performance under a Performance Goal to remove the effect of equity compensation expense under Financial Accounting Standards No. 123R; amortization of acquired technology and intangibles; asset write-downs; litigation or claim judgments or settlements; changes in or provisions under tax law, accounting principles or other such laws or provisions affecting reported results; accruals for reorganization and restructuring programs; discontinued operations; and any items that are extraordinary, unusual in nature, non-recurring or infrequent in occurrence, except where such action would result in the loss of the otherwise available exemption of the Award under Code Section 162(m), if applicable. (y) “ Performance Period ” means, with respect to an Award, a period of time within which the Performance Goals relating to such Award are to be measured. The Performance Period will be established by the Committee at the time the Award is granted. (z) “ Plan ” means the Park Sterling Corporation 2014 Long-Term Incentive Plan. (aa) “ Separation from Service ” shall mean a termination of a Participant’s employment or other service relationship with the Company, subject to the following requirements: (1) in the case of a Participant who is an employee of the Company, a termination of the Participant’s employment where either (i) the Participant has ceased to perform any services for the Company and all affiliated companies that, together with the Company, constitute the “service recipient” within the meaning of Code Section 409A (collectively, the “ Service Recipient ”) or (ii) the level of bona fide services the Participant performs for the Service Recipient after a given date (whether as an employee or as an independent contractor) permanently decreases (excluding a decrease as a result of military leave, sick leave, or other bona fide leave of absence if the period of such leave does not exceed six months, or if longer, so long as the Participant retains a right to reemployment with the Service Recipient under an applicable statute or by contract) to no more than twenty percent (20%) of the average level of bona fide services performed for the Service Recipient (whether as an employee or an independent contractor) over the immediately preceding 36-month period (or the full period of service if the Participant has been providing services to the Service Recipient for less than 36 months); or (2) in the case of a Participant who is an independent contractor engaged by the Service Recipient, a termination of the Participant’s service relationship with the Service Recipient where (i) the contract (or in the case of more than one contract, all contracts) under which services are performed for the Service Recipient expires, if the expiration constitutes a good-faith and complete termination of the contractual relationship; or (ii) with respect to amounts payable to the Participant under an Award upon the termination of the independent contractor’s relationship with the Service Recipient, no amount will be paid to the Participant before a date that is at least twelve (12) months after the day on which the contract expires under which the Participant performs services for the Service Recipient (or, in the case of more than one contract, all such contracts expire) and no amount payable to the Participant on that date will is actually paid to the Participant if, after the expiration of the contract (or contracts) and before that date, the Participant performs services for the Service Recipient as an independent contractor or an employee; or (3) in any case, as may otherwise be permitted under Code Section 409A. (bb) “ Stock ” means the Company’s common stock, $1.00 par value per share. 6 (cc) “ Stock Appreciation Right ” means a stock appreciation right described in Section 3.3. (dd) “ Subsidiary ” means any corporation (other than the Company) in an unbroken chain of corporations beginning with the Company if, at the relevant time, each of the corporations other than the last corporation in the unbroken chain owns stock possessing fifty percent (50%) or more of the total combined voting power of all classes of stock in one of the other corporations in the chain. A “Subsidiary” shall include any entity other than a corporation to the extent permissible under Code Section 424(f) or regulations or rulings thereunder. (ee) “ Termination of Employment ” means the termination of the employment relationship between a Participant and the Company and its Affiliates, regardless of whether severance or similar payments are made to the Participant for any reason, including, but not by way of limitation, a termination by resignation, discharge, death, Disability or retirement. The Committee will, in its absolute discretion, determine the effect of all matters and questions relating to a Termination of Employment as it affects an Award, including, but not by way of limitation, the question of whether a leave of absence constitutes a Termination of Employment. Section 2 . THE LONG-TERM INCENTIVE PLAN 2.1 Purpose of the Plan . The Plan is intended to (a) provide incentives to certain officers, employees, directors, consultants, and other service providers of the Company and its Affiliates to stimulate their efforts toward the continued success of the Company and to operate and manage the business in a manner that will provide for the long-term growth and profitability of the Company; (b) encourage stock ownership by certain officers, employees, directors, consultants, and other service providers by providing them with a means to acquire a proprietary interest in the Company, acquire shares of Stock, or to receive compensation which is based upon appreciation in the value of Stock; and (c) provide a means of obtaining, rewarding and retaining officers, employees, directors, consultants, and other service providers. The Plan replaces and supersedes the Park Sterling Corporation 2010 Long-Term Incentive Plan and the Park Sterling Corporation 2008 Equity Incentive Plan (formerly the “Citizens South Banking Corporation 2008 Equity Incentive Plan”) (the “Prior Plans”). Upon approval of the Plan by the Company’s shareholders, no additional awards shall be made under the Prior Plans, although outstanding awards previously made under the Prior Plans shall continue to be governed by the terms of the applicable Prior Plan. Shares that are subject to outstanding awards under the Park Sterling Corporation 2010 Long-Term Incentive Plan that expire, are forfeited or otherwise terminate unexercised may be subjected to new awards under the Plan as provided in this Section 2. 2.2 Stock Subject to the Plan . Subject to adjustment in accordance with Section 5.2, one million (1,000,000) shares of Stock (the “
